I concede that the complaint in this case is defective and that it would be subject to a motion to make more definite and certain, or probably to a motion to quash because of its indefiniteness. Under our previous decisions, cited in the court's opinion, objections to any information which fails to state any offense may be made at any time, but objections to the sufficiency or definiteness of an information or complaint must be made before the case is called for trial. While this complaint is defective, I think it states a crime. If so, it was appellant's duty to raise his objections before the case was called for trial. Not having done so, I think he has waived them. I dissent.
MAIN and MITCHELL, JJ., concur with BRIDGES, J. *Page 36